Citation Nr: 1336168	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as pes planus.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a December 2012 decision, the Board denied the claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued an order that vacated the December 2012 Board decision and remanded the matter on appeal for readjudication consistent with a Joint Motion for Remand (JMR) by the parties.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary in the current appeal.  Accordingly, further appellate consideration will be deferred and this case is remanded for action as described below.

The Veteran received a VA examination in August 2009.  The diagnosis was bilateral metatarsalgia.  The examiner opined that, as the Veteran did not have pes planus, there was no possibility that a pes planus disability could be connected to active military service.  The examiner did not opine as to an etiology for the diagnosed metatarsalgia.

The Board's December 2012 decision did not limit the Veteran's claim to pes planus but, rather, in compliance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), considered whether entitlement to service connection was warranted for any foot disability.  The August 2009 examiner diagnosed a bilateral foot condition, but did not provide an etiology opinion in conjunction with that diagnosis.  As noted in the June 2013 JMR, once VA undertakes to provide a medical examination, such examination must be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, remand is required to obtain a supplemental opinion to assist in determining whether the Veteran's bilateral foot disability, however diagnosed, is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to the August 2009 VA examiner (if still available) and request a supplemental medical opinion as to the etiology of the Veteran's bilateral metatarsalgia.  Specifically, the examiner should opine:

Whether the bilateral metatarsalgia diagnosed in August 2009 is at least as likely as not (a 50 percent probability or better) related to his active service.  A detailed rationale, with citation to the relevant factual data, must be provided for all opinions expressed.

If the examiner is unable to provide an opinion as requested, he or she should fully explain the reason why an opinion cannot be rendered.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge.

If the August 2009 examiner is not available, the claims file should be forwarded to an appropriate VA medical provider for review and a discussion of the above-posed question. 
 
2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  If the appeal remains denied, the RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



